IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






WR-49,449-02


MICHAEL SHANE BURRUSS, Relator

v.


JUDGE, 171ST JUDICIAL DISTRICT COURT, Respondent






ON APPLICATION FOR A WRIT OF MANDAMUS 
FROM EL PASO COUNTY



 Per curiam.


O R D E R



	This is an original application for a writ of mandamus.  Relator contends that he filed an
application for writ of habeas corpus in the 171st Judicial District Court on June 19, 2003, in cause
number 980D01098-171, but more than thirty-five days have elapsed and the application has not
been forwarded to the Court of Criminal Appeals.  Relator also alleges that an order designating
issues was entered July 23, 2003.
	It is this Court's opinion that additional information is required before a decision can be
reached on the motion for leave to file the instant action.  The respondent, Judge of the 171st Judicial
District Court of El Paso County, is ordered to file a response with this Court within thirty days by
having the district clerk submit the record on such habeas corpus application or by setting out the
reasons that findings have not been made in the period since the order designating issues was
entered.  This application for writ of mandamus is held in abeyance pending compliance with this
order.
	IT IS SO ORDERED this the30th day of August, 2006.

DO NOT PUBLISH